Citation Nr: 1036692	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-44 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to September 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2009 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2010 videoconference 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD has been 
productive of complaints including frequent nightmares causing 
sleep disturbances, extreme anxiety, panic attacks when left 
alone with men, episodes of depression in the mornings, and a 
preoccupation with death; on objective evaluation, there were 
episodes of panic, but not near-continuously, memory loss, 
anxious and depressed mood, coherent speech, adequate judgment, 
she was able to attend to activities of daily living, and hygiene 
and personal care were appropriate.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
an initial 50 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).


The increased-rating claim herein arises from the Veteran's 
disagreement with the initial evaluation following the RO's grant 
of service connection for PTSD.  Judicial precedent holds that, 
once service connection is granted, the claim has been 
substantiated, additional notice is not required, and any defect 
in previous notice is not prejudicial.  Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  Therefore, no further notice was needed under the 
VCAA with regard to the Veteran's continuing claim for a higher 
initial disability rating for PTSD.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs), outpatient treatment records from the Spokane VA 
Medical Center (VAMC), and private treatment records.  
Additionally, the Veteran was afforded a VA examination in 
February 2009. 

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends she is entitled to an initial evaluation in 
excess of the currently assigned 30 percent evaluation for her 
PTSD.  She was awarded service connection for PTSD in the 
February 2009 rating decision that is the subject of this appeal, 
and was assigned a 30 percent evaluation effective from November 
5, 2007, the date her informal claim for service connection was 
received.  

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for rating 
mental disorders, a 30 percent evaluation is assigned when the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.

Finally, a 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Veteran contends in her November 2009 Statement in Support of 
Claim, submitted in lieu of VA Form 9, that she meets the 
criteria for a 70 percent or 100 percent evaluation based on 
suicidal ideation, social impairment, slurred speech, and extreme 
daily anxiety.  

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the record is in approximate 
balance as to whether the criteria for a 50 percent evaluation 
have been demonstrated by the evidence. 

The evidence does not demonstrate a flattened affect.  An October 
2007 VAMC treatment note, at which time the Veteran first 
disclosed her military sexual trauma to her therapist, describes 
the Veteran's affect as appropriate to content.  The Veteran's 
affect was also described as appropriate to content at April 2008 
and April 2009 VAMC visits.    

The Veteran's speech is not shown to be circumstantial, 
circumlocutory, or stereotyped speech by the evidence.  Speech 
was described as coherent at October and November 2007, April and 
October 2008, and April 2009 VAMC visits.  

The evidence shows panic attacks, but the frequency is not 
demonstrated.  An October 2007 VAMC note documents frequent and 
intense nightmares that were violent in nature and make her 
afraid to go to sleep.  She also reported that intrusive thoughts 
were worsening.  In November 2007, the Veteran reported that, the 
prior week at church, a man reminded her of her attacker, and she 
became very anxious, started sweating, and had heart 
palpitations.  She calmed herself by taking deep breaths until 
her husband returned.  The Veteran described nightmares 4 or 5 
times a week and intrusive thoughts 4 times a week in July 2008.  
Additionally, she said she had become very apprehensive.  A man 
asked her for directions and she had a panic attack.  She did not 
want to go out without her husband.  At the February 2009 VA 
examination, the Veteran reported nightmares on most nights, and 
stated that she became anxious and afraid if left alone with a 
male in any type of setting.  This even occurred with men she had 
known for many years.  She also reported an exaggerated startle 
response if someone approached and touched her from behind.  In 
an April 2009 letter, the Veteran's husband described increased 
panic attacks, some of which required him to call 911 for 
assistance.  Although the frequency is not specified, it appears 
that the Veteran's panic attacks occur quite regularly unless she 
manages to avoid situations that instigate them.    

There is no evidence that the Veteran has difficulty 
understanding complex commands.  

The evidence does show some impairment of short- and long-term 
memory, although it is unclear as to whether the memory loss is 
related to her PTSD symptoms or to a prior stroke.  Memory was 
noted to be average in October 2007 and July 2008 VAMC treatment 
notes.  In October 2008, the Veteran reported increased problems 
with her recent memory since she had a mini-stroke the previous 
year.  She would forget where she put things, what she said an 
hour later, and whether she had eaten or taken her medications.  
At the February 2009 VA examination, the Veteran was unable to 
recall certain events or timelines in her life, and she 
demonstrated some word finding difficulties.  The examiner stated 
it was not clear whether this was a consequence of the stroke she 
suffered the previous year or if it was the result of being 
anxious and tired due to poor sleep.  The Board notes that the 
Court has held that when a claimant has both service-connected 
and non-service-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet.App. 
181, 182 (1998).  Thus, in this case, the Board has attributed 
the Veteran's memory loss to her PTSD.    

The evidence does show at least some evidence of impaired 
judgment, although for the most part it is described as good or 
adequate.  An October 2007 VAMC treatment note indicates the 
Veteran's judgment was good.  Judgment was described as adequate 
the following month, and insight was good.  In April 2008, the 
Veteran's judgment was described as good, and it was adequate at 
a July 2008 VAMC visit.  In October 2008, the Veteran's judgment 
was described as limited.  Judgment was described as adequate in 
April 2009.  

There is no evidence that the Veteran has impaired abstract 
thinking.  Thought processes were described as normal at October 
and November 2007 and April and October 2008 VAMC visits.  
However, thought processes were described as mildly pressured, 
but logical, at an April 2009 VAMC visit.      

The evidence demonstrates disturbances of mood and motivation.  
An October 2007 VAMC note describes the Veteran's mood as 
depressed and anxious.  However, it also lists being motivated as 
one of her strengths.  In November 2007, the Veteran reported 
having episodes of depression every morning.  She described 
feeling helpless and having passive death wishes.  Her mood was 
noted to be depressed and anxious.  In April 2008, the Veteran 
stated she had episodes of depression in the morning 3 or 4 times 
per week, and she would cry for no apparent reason.  Her current 
mood was indicated to be anxious and depressed.  She denied 
feeling depressed at a July 2008 VAMC visit, but her mood was 
described as anxious.  In October 2008, the Veteran reported 
feeling more depressed since she was caught shoplifting in the 
previous 2 months.  Her mood was depressed and anxious.  The 
Veteran's mood was anxious at an April 2009 VAMC visit as well. 


The evidence does not demonstrate difficulty establishing and 
maintaining effective work and social relationships, although it 
does show that the Veteran tends to socially isolate herself.  At 
the February 2009 VA examination, the Veteran reported good 
relationships with her older sister, 2 daughters, and 2 
stepdaughters, all of whom lived out of the area except for her 
sister.  She had been married for 40 years, and described her 
marriage as being a very good one at the August 2010 Board 
hearing.  Also at the February 2009 VA examination, the Veteran 
stated that she and her husband were very active in their local 
church and did a lot of socializing and service projects.  The 
Veteran also did interior decorating with her friends.  However, 
in her April 2009 Notice of Disagreement, the Veteran stated that 
the examiner's statement that she was very active in their church 
was not entirely accurate, as the examiner took the past 40 years 
into account.  Currently, she stated she could get out for short 
periods of time with much prompting and support, and on most 
days, she just wanted to stay in bed all day.  In an April 2009 
letter, the Veteran's husband stated that the Veteran rarely went 
anywhere without him, except for a few ladies' functions at 
church.  She would try to arrange social activities when she was 
feeling better, but then usually cancelled at the appointed time.

The evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to PTSD symptoms.  An 
October 2007 VAMC note indicates the Veteran was not 
participating in her usual social activities with the church.  At 
the February 2009 VA examination, the Veteran stated she had 
retired 10 years before, but was unable to do any part-time work 
since then that involved dealing with the public due to her 
anxiety and PTSD symptoms, particularly her fear of being left 
alone with a man.  While still fairly socially active, she tried 
to avoid situations where she might be left alone with men.  The 
examiner opined that the Veteran's PTSD symptoms affected her 
occupational functioning from a mild to moderate degree.  

The Board also acknowledges that the evidence shows a 
preoccupation with death, if not suicidal ideation, which is a 
criterion in the 70 percent rating category.  The Veteran denied 
current suicidal ideation at a November 2007 VAMC check-up.  
However, she did report passive death wishes.  She denied 
suicidal ideation again in April 2008.  In October 2008, she 
denied suicidal thoughts, but had passive death wishes, stating 
that she "would not care if God takes me."  At the February 
2009 VA examination, the Veteran denied suicidal ideation or 
intent.  She also denied suicidal ideation at an April 2009 VAMC 
visit.  In an undated letter, the bishop at the Veteran's church 
wrote that the Veteran's husband called him over to their home 
one day stating that he was very concerned about the Veteran.  
The paramedics were at the home when the bishop arrived, and 
stated that although the Veteran was physically fine, they were 
concerned for her mental health.  She told the bishop that she 
did not want to live anymore and that everyone would be better 
off if she were no longer living.  The Veteran's husband wrote in 
November 2009 that the Veteran often says similar things to him.  

Based on the foregoing, the Board finds that the evidence is in 
relative equipoise as to whether an increased initial evaluation 
is warranted for PTSD.  Of the 10 symptoms causing occupational 
and social impairment with reduced reliability and productivity 
listed in the 50 percent rating category, the evidence 
demonstrates, at least in part, the presence of 5 of the 10 
symptoms.  Also, the VA examiner opined that the Veteran's 
occupational functioning was mildly to moderately impaired by her 
PTSD symptoms.  Further, the evidence demonstrates preoccupation 
with death, and her symptoms seem to be closely associated with a 
single criterion of suicidal ideation listed in the 70 percent 
rating category.  For these reasons, the Board finds that the 
evidence is in balance between a 30 percent and 50 percent 
evaluation for PTSD.  Applying the benefit of the doubt in favor 
of the Veteran, the Board further finds that a grant of a 50 
percent evaluation for PTSD is warranted.  

Although, as noted above, the evidence demonstrates possible 
suicidal ideation, a criterion in the 70 percent rating category, 
the Board finds that the overall criteria for a 70 percent rating 
have not been met.  Specifically, the evidence does not 
demonstrate obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the ability 
to function independently, appropriately, and effectively, 
impaired impulse control, neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
relationships.  Thus, 6 out of the 9 symptoms listed in the 70 
percent category are absent.  Further, of the other 3 symptoms, 
only one - difficulty adapting to stressful circumstances (such 
as being left alone with a man) - has been clearly demonstrated 
by the evidence.  The other 2 are only partially shown by the 
evidence.  As stated above, the evidence demonstrates 
preoccupation with death, but not necessarily suicidal ideation.  
Additionally, the Veteran was described as being oriented to 
person, place, and time except on one occasion in October 2008.  
Thus, a preponderance of the evidence weighs against a grant of a 
70 percent evaluation for PTSD.  

In concluding that an increased disability rating of 50 percent 
is warranted for this rating period, the Board has also relied, 
in part, upon the Global Assessment of Functioning (GAF) scores 
assigned throughout the Veteran's treatment records.  The GAF is 
a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

The Veteran's VAMC treatment providers assigned a GAF score of 55 
on numerous occasions in October 2007, November 2007, April 2008, 
June 2008, and July 2008.  In October 2008, the Veteran was 
assigned a GAF score of 45.  The February 2009 VA examiner 
assigned a GAF score of 58, with a GAF of 60 in the past year.  A 
June 2009 VAMC note documents a GAF score of 60 as well.  In this 
regard, scores in the range of 41 to 50 represent serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  The Board finds that the single GAF score in this 
range represents symptoms that are more severe than those 
demonstrated by the evidence.  For example, there was no evidence 
of obsessional rituals, or that the Veteran had no friends.  
Thus, this GAF score does not warrant a 70 percent evaluation.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The Board finds that the scores in this range 
accurately reflect the criteria of the next higher 50 percent 
evaluation, but not that of the 70 percent rating category.  The 
Veteran demonstrated extreme anxiety and isolative behavior, 
including panic attacks when she encountered men.  Thus, the GAF 
scores in this range support the award of the next higher rating 
category, but not a 70 percent evaluation.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for her service-connected PTSD, as the Court indicated 
can be done in this type of case.  Based upon the record, we find 
that at no time during the claim period has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board. 

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected PTSD warrants an increased rating 
on an extra-schedular basis.  The governing criteria for the 
award of an extra-schedular rating call for a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for assignment of an extra-schedular evaluation 
commensurate with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, the Veteran retired many years ago, and although she 
states she is unable to obtain a part-time job due to her fear of 
being left alone with men, there is no evidence that she is 
incapable of performing any job.  Moreover, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Thus, the evidence does not indicate that application of 
the regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321 is not warranted.

ORDER

A 50 percent evaluation for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


